   UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK


       UNITED STATES OF AMERICA,


       Vs.                                                    Docket No.: 1:09-cr-00662-PAC-1


      ROSS MANDELL,
      Defendant
__________________________________ /

 NOTICE OF WITHDRAWAL OF EMERGENCY MOTION FOR COMPASSIONATE
                  RELIEF WITH LEAVE TO RE-FILE

       COMES NOW, the Defendant Ross Mandell, by and through the undersigned counsels,

and hereby withdraws the Emergency Motion for Compassionate Relief filed on April 7, 2020.

Defendant Ross Mandell withdraws the Emergency Motion for Compassionate Relief with leave

to re-file after all grounds for administrative relief have been exhausted.

                                              Respectfully submitted:

                                              /s/ Anand Swaminathan

                                              Attorneys for Defendant

Anand Swaminathan, Bar No. 4511770
LOEVY & LOEVY
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607                                               4/14/2020
Tel: (312) 243-5900                                             The Clerk is directed to
Fax: (312) 243-5902                                             terminate the motion at
anand@loevy.com                                                 ecf #357. Leave to re-
foia@loevy.com                                                  file is granted. SO
                                                                ORDERED.
Mark G. Astor (pro hac vice forthcoming)
1200 N. Federal Highway Suite 200
Boca Raton, FL 33432
(561) 419-6095
Florida Bar # 0015474
mark@astorlawfirm.com
                                CERTIFICATE OF SERVICE

        I, Anand Swaminathan, an attorney, hereby certify that on April 13, 2020, I caused the
foregoing Notice of Withdrawal of Emergency Motion for Compassionate Relief With Leave to
Re-file to be served on all counsel of record via the Court’s CM/ECF system. I also caused it to
be served via e-mail to the addressee listed below:

Andrew Ken-Wei Chan
United States Attorney’s Office, Southern District of New York
1 St. Andrew’s Plaza
New York, NY 10007
andrew.chan@usdoj.gov


                                            /s/ Anand Swaminathan
